Per cur.

The word slave, in its common acceptation, signifies ex vi termini, a perpetual servant; and it will be found, that it is used in this sense in the 3d 4th, and 5th sections of the act “for the gradual abolition of slavery.” 1 Dall. Laws, 839. Thus in the 4th section, the words are a servant for years, or life or a slave; in the 2d section, servants for life or slaves, slavery of children in consequence of the slavery of their mothers, &c. are used; and in the 5th section, the words are, negro or mulatto slave, or servant for life, or till the age of 31 years, &c. The registry is clearly good, and the negro must be remanded to her master.